DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-7, and 9-10 were modified and new claim 11 was added in an amendment filed on August 17, 2022.
Claims 1-11 are pending and are rejected under 35 U.S.C. § 101.
Claims 1, 3-4, and 7-11 are rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Claims 2 and 5-6 are rejected under 35 U.S.C. § 103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
Claim 6 was rejected in the previous Office action under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, there were clarity issues with the multiple and distinct instances of “statistical information” recited in the claims.  In view of the amendment filed on August 17, 2022, these issues have been resolved and the rejection is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10
Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to performing statistical/mathematical calculations without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-8 and 11 describe a system, claim 9 describes a method, and claim 10 describes a computer program product, therefore satisfying Step 1 of the analysis.


Step 2 Analysis for Claims 1-8 and 11
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites limitations for “calculate a degree of abnormality indicating at least one of a degree of change in second statistical information that is obtained from the plurality of pieces of second output data with respect to the first statistical information, or another degree of change in the second statistical information with respect to third statistical information that is calculated from a plurality of pieces of fourth statistical information including the first statistical information;” and “determine whether or not there is an occurrence of an abnormality in the learning model, based on the degree of abnormality.”  
Claims 4-8 describe further statistical calculations performed relating to determining whether an abnormality occurred specified in claim 1.  
As explained in the October 2019 Update to the 2019 PEG, when determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), consideration must be given as to whether a claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept.  In claim 1, the limitations describe performing statistical/mathematical calculations (i.e., calculation of degree of abnormality) to determine if there is an abnormality.  In claims 4-8, the limitations describe performing various types of statistical/mathematical calculations (i.e., calculation of probability, standard deviation, Euclidean distance, etc.) and evaluations (i.e., comparison to a threshold) as ways for implementing or manipulating the identified mathematical concepts in claim 1.
If a claim limitation, under its broadest reasonable interpretation, describes the performance of mathematical calculations (even if a formula is not recited in the claim), then it falls within the “Mathematical Concepts” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, claims 1 and 4-8 each recite an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 contains the additional limitation of “storage configured to store at least a plurality of pieces of first output data that are obtained by inputting first input data in a learning model that is learned, or first statistical information that is obtained from the plurality of pieces of first output data.”  This limitation is written in a generic manner and is equivalent to storing and retrieving information in persistent memory (or similar storage), which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP Section 2106.05(d)(II)(iv)).  Therefore, the limitation recites no additional elements that would integrate the abstract idea into a practical application.
Claim 1 further recites the limitation of “one or more processors” to perform the calculations.  Even if the described methods are implemented on a computer, there is no indication that the combination of elements in the claim solves any particular technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the identified judicial exceptions.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The “one or more processors” cited in the claim is described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  This limitation can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claims 1-3 and 8 recite limitations indicating the use of a “learning model” to perform the calculations.  Claim 3 further indicates the use of a neural network.  Claim 11 recites limitations indicating that the first and second output data is obtained from the learning model.
The specification of a “learning model” and “neural network” merely indicates the use of machine learning and the training of a machine learning model without any specification of details in the claims, other than using a certain type of data, pertaining to how the machine learning model is trained and/or how the actual machine learning is performed.  Such details would include description of specific algorithms used in training the machine learning model.  As currently written, the limitations describe the machine learning model merely as a generic “black box” to be trained and provide no details regarding the neural network.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception. Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).
Claim 1 further recites the limitation to “output information indicating the occurrence of the abnormality, in a case where the occurrence of the abnormality is determined.”  This limitation describes insignificant extra-solution activity pertaining to providing analysis results without providing any details regarding a specific problem being solved or specific remedial actions being taken.  As such, these limitations do not integrate the abstract idea(s) into a practical application.
Claim 2 further contains the limitations “wherein the processors extract, in the case where the occurrence of the abnormality is determined, abnormal data that is at least one piece of the plurality of pieces of second output data that is cause of the abnormality, among the plurality of pieces of second output data, and output information indicating how the abnormal data was processed by the learning model.”  These limitations describe data gathering in a generic manner and, as such, represent insignificant extra-solution activity and do not integrate the identified abstract idea(s) into a practical application.
Claims 4-7 describe further details regarding the data and/or statistical/mathematical calculations.  These claims contain no additional elements which would integrate the abstract idea(s) into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.   In the instant case, as detailed in the analysis for Step 2A-Prong 2, claims 1-3, 8, and 11 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.  
Regarding claim 1, the processors and data storage devices recited in the claim describe a generic computer processor and/or computer components at a high level and do not represent “significantly more” than the judicial exception.  Further, as indicated in the Step 2A-Prong 2 analysis, the limitation for storing data is written in a generic manner and is equivalent to storing and retrieving information in persistent memory (or similar storage), which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP Section 2106.05(d)(II)(iv)).  Therefore, the limitation recites no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.
Claims 1-3, 8, and 11 all recite limitations that reference the use of machine learning and a machine learning model.  Claim 3 also references a neural network.  Claim 11 recites limitations indicating that the first and second output data is obtained from the learning model.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, the limitations, as currently written, describe the machine learning model as merely a “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component, or utilizing generic artificial intelligence technology to apply the identified judicial exception, does not describe an inventive concept.
Further regarding claims 1 and 2, the limitations pertaining to output of analysis results and/or extraction of abnormal data describe insignificant extra-solution activity.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, since no details are provided in the claims regarding how the results are output or what is done with the outputted results, these additional elements amount to no more than mere instructions to apply the judicial exception using what amounts to a generic computer processor or components.  Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the claim.
Claims 4-7 describe further details regarding the data and/or statistical/mathematical calculations.  These claims contain no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.

Conclusion
In light of the above, the limitations in claims 1-8 and 11 recite and are directed to abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract idea(s).  Claims 1-8 and 11 are therefore not patent eligible.


Step 2 Analysis for Claim 9
	Claim 9 contains limitations for a method which are similar to the limitations for the system specified in claim 1.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claim 9 is similar to that presented above for claim 1.
In light of the above analysis, the limitations in claim 9 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 9 is therefore not patent eligible.


Step 2 Analysis for Claim 10
	Claim 10 contains limitations for a computer program product which are similar to the limitations for the system specified in claim 1.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claim 10 is similar to that presented above for claim 1.
In light of the above analysis, the limitations in claim 10 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 10 is therefore not patent eligible.



Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments (see Remarks, filed on August 17, 2022) with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  
Applicant presents the following arguments:
Argument #1:  Applicant argues that “[t]he analysis as outlined by the 2019 Revised Guidance indicates that even if claimed features are based on mathematical concepts, the claims should not be categorized in the "mathematical concepts" category unless such concepts are actively recited in the claims. As a result, the pending claims simply cannot be directed to "mathematical concepts" (similar to the USPTO's Examples 38 and 39) because they do not recite a mathematical relationship, formula, or calculation.  Instead, the pending claims recite, among other features, determining whether or not there is an occurrence of an abnormality in the learning model, based on the degree of abnormality, and outputting information indicating the occurrence of the abnormality, in a case where the occurrence of the abnormality is determined. This does not amount to a mathematical concept.”
Argument #2:  Applicant argues that “[i]n the present case, evaluating the claim language "as a whole," including the "combination of elements" recited, demonstrates that the claims are clearly directed to a "practical application" as they provide an improvement to a technological environment – the claims recite a practical application of detecting an abnormality in a learning model that is used, for example, for a classification process of classifying input data into any of a plurality of classes or an estimation process of estimating a certain value from input data.”

Regarding the above arguments, the Examiner respectfully disagrees.  
The October 2019 Update to the 2019 Revised Patent Subject Matter Eligibility Guidance states:
“A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (emphasis added).

In the instant case, the claim limitations, under their broadest reasonable interpretation, describe performing statistical/mathematical calculations and analysis to obtain a “degree of abnormality” at a high level and making an evaluation based on the calculated results.  The “degree of abnormality” is a numerical value which represents a comparison (degree of change) of statistical information associated with output data from different input data.  The results of the analysis are then output in some generic manner not specified in the claims.
The Supreme Court has ruled that merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).  Further, the courts have determined that generally linking the use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception into a practical application.  See MPEP 2106.04(d)(I).
As the claims are currently written, there is no indication that the combination of elements (particularly the mathematical/statistical analysis and subsequent output of results) solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Rather, the claims merely link the calculation of a “degree of abnormality” to data acquired from a learning model.  The use of a machine learning model, when described at a high level absent any details regarding the mechanism or process for training and/or analysis associated with the machine learning model, represents a generic computer function performed by a computer and does not describe an inventive concept.
Regarding Applicant’s argument that “the claims recite a practical application of detecting an abnormality in a learning model that is used, for example, for a classification process of classifying input data into any of a plurality of classes or an estimation process of estimating a certain value from input data,” the cited “classification process” and “estimation process” are not described in the claims.  Further, assuming for the sake of argument that these processes were claimed, they would still represent an abstract idea unless something is done with the classification/estimation results in order to integrate the abstract idea into a practical application.  In the claims as currently written, no additional actions are performed in response to the outputted results to address a detected anomaly or to solve a technological problem.  If specific actions were taken in response to the outputted results which change and/or improve how something operates, such as making a specific adjustment in the learning model based on the calculated “degree of abnormality” to fix the detected anomaly in the model, then the abstract idea may be integrated into a practical application depending on the action performed and how the claim is written. 
Regarding the citation of Examples 38 and 39 in Applicant’s arguments, the Examiner sees no similarity between the claims in the examples and the claims in the instant application.  In Example 38, the claim does not recite a judicial exception because it does not recite performing a calculation.  In Example 39, the claim does not recite a judicial exception because it does not recite specific calculations associated with applying the transformations to an image and the claimed steps are not practically performed in the human mind.  Therefore, the claim does not recite mathematical relationships, formulas, or calculations, or a mental process.  However, as described above, the independent claims in the instant application do recite performing a calculation (i.e., the calculation of a “degree of abnormality” based on changes in statistical information).  
As shown in the above rejection and analysis, meaningful claim limitations have been considered as appropriate when analyzing the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  This includes consideration of the claims as a whole.  
Accordingly, the rejection of the claims under 35 USC § 101 is deemed to be proper and is therefore maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-4, and 7-11

Claims 1, 3-4, and 7-11 are rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) as being anticipated by Maruchi et al. (U.S. Patent Publication No. 2019/0012553).

Claims 1, 3-4, and 7-8
Regarding claim 1, Maruchi discloses: 
A monitoring system comprising: 
storage configured to store at least a plurality of pieces of first output data that are obtained by inputting first input data in a learning model that is learned, or first statistical information that is obtained from the plurality of pieces of first output data (Maruchi: Figures 1 and 21; ¶ [0036]-[0037] and ¶ [0045] (databases used to store measured data which is used as learning data); ¶ [0164] (main and external storage devices));
one or more processors (Maruchi: Figure 21; ¶ [0164]) configured to:
acquire a plurality of pieces of second output data that are obtained by inputting second input data in the learning model (Maruchi: ¶ [0046] (sample data used in anomaly detection model)); 
calculate a degree of abnormality indicating at least one of a degree of change in second statistical information that is obtained from the plurality of pieces of second output data with respect to the first statistical information, or another degree of change in the second statistical information with respect to third statistical information that is calculated from a plurality of pieces of fourth statistical information including the first statistical information (Maruchi: ¶ [0122]-[0125] (calculation of anomaly degree)); 
determine whether or not there is an occurrence of an abnormality in the learning model, based on the degree of abnormality (Maruchi: ¶ [0122]-[0125] (determine if diagnosis target is anomalous based on anomaly degree)); and 
output information indicating the occurrence of the abnormality, in a case where the occurrence of the abnormality is determined (Maruchi: ¶ [0167]-[0170] (display, store, and/or communicate information and data output from the diagnostic device)).

Regarding claim 3, Maruchi discloses:
The monitoring system according to claim 1, wherein the learning model is a neural network (Maruchi: ¶ [0107] (anomaly detection model can be generated using neural network)).

Regarding claim 4, Maruchi discloses:
The monitoring system according to claim 3, wherein the plurality of pieces of first output data and the plurality of pieces of second output data are logits or probability values that are output from the neural network (Maruchi: ¶ [0108]-[0113] (factor classification model estimates probability of each factor)).

Regarding claim 7, Maruchi discloses: 
The monitoring system according to claim 1, wherein the degree of change in the statistical information of the plurality of pieces of second output data with respect to the first statistical information is a Mahalanobis Distance or a Euclidean distance (Maruchi: ¶ [0069] (use of Euclidean distance or other distance scale to determine validity of diagnosis result)).

Regarding claim 8, Maruchi discloses: 
The monitoring system according to claim 1, wherein the processors determine there is the occurrence of the abnormality in the learning model when the degree of abnormality exceeds a threshold (Maruchi: ¶ [0105] (anomaly occurs to the diagnosis target system when the anomaly degree exceeds a threshold)).

Claim 9
Claim 9 contains limitations for a method which are similar to the limitations for the system described in claim 1, and is rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) for the same reasons as detailed above.

Claim 10
Claim 10 contains limitations for a computer program product which are similar to the limitations for the system described in claim 1, and is rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) for the same reasons as detailed above.

Claim 11
Regarding claim 11, Maruchi discloses: 
The monitoring system according to claim 1, wherein the plurality of pieces of first output data are output from the learning model to which the first input data is input (Maruchi: ¶ [0045] (measured data which is used as learning data to generate a diagnosis model (anomaly detection model and factor classification model) is stored in database)), and
the plurality of pieces of second output data are output from the learning model to which the second input data is input (Maruchi: ¶ [0046] (sample data which is measured data for the current diagnosis is inputted into anomaly detection model)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Maruchi et al. (U.S. Patent Publication No. 2019/0012553) in view of Miller et al. (U.S. Patent Publication No. 2007/0028219).

Regarding claim 2, Maruchi does not explicitly disclose, but Miller teaches:
The monitoring system according to claim 1, wherein the processors extract, in the case where the occurrence of the abnormality is determined, abnormal data that is at least one piece of the plurality of pieces of second output data that is cause of the abnormality, among the plurality of pieces of second output data, and output information indicating how the abnormal data was processed by the learning model (Miller: Figure 3; ¶ [0073]-[0077]; ¶ [0090]-[0091]).

	Miller teaches a learning model-based lifecycle system which includes anomaly detection and a root cause identification tool to determine potential root causes for detected anomalies (Miller: Figure 3; ¶ [0073]-[0077]; ¶ [0090]-[0091]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a root cause identification tool such as taught by Miller in conjunction with the machine learning-based diagnostic device taught by Maruchi.  One of ordinary skill would be motivated to do so in order to provide real-time feedback and learning in a real-time environment (Miller: ¶ [0091]).
	
Claims 5-6
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Maruchi et al. (U.S. Patent Publication No. 2019/0012553) in view of Maruyama (U.S. Patent Publication No. 2020/0333777).

Claim 5
Regarding claim 5, Maruchi discloses:
The monitoring system according to claim 1, wherein the first statistical information is an arithmetic mean, a standard deviation, a median value, or a variance of the plurality of pieces of first output data (Maruyama: ¶ [0053]; ¶ [0071]; ¶ [0121]-[0122]).

Maruchi teaches evaluating the degree of deviation of anomalous sample data compared to normal data (Maruchi: ¶ [0122]), but does not explicitly teach determining the specific deviations and/or variances of the data.  Maruyama teaches an abnormality detection method which includes calculating a “summary value” (i.e., a mean value and/or variation (such as standard deviation) for observation values (Maruyama: ¶ [0053]; ¶ [0071]; ¶ [0121]-[0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate a summary value (mean value) for sample data as taught by Maruyama in conjunction with the machine learning-based diagnostic device taught by Maruchi.  One of ordinary skill would be motivated to do so in order to estimate and predict the trend of the state of the monitoring target apparatus more accurately (Maruyama: ¶ [0130]).

Claim 6
Regarding claim 6, Maruchi does not explicitly disclose, but Maruyama teaches: 
The monitoring system according to claim 1, wherein the second statistical information is a mean value of the plurality of pieces of statistical information (Maruyama: ¶ [0053]; ¶ [0071]; ¶ [0121]-[0122]).

Maruchi teaches evaluating the degree of deviation of anomalous sample data compared to normal data (Maruchi: ¶ [0122]), but does not explicitly teach determining the mean value of the data.  Maruyama teaches an abnormality detection method which includes calculating a “summary value” (i.e., a mean value and/or variation (such as standard deviation) for observation values (Maruyama: ¶ [0053]; ¶ [0071]; ¶ [0121]-[0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate a summary value (mean value) for sample data as taught by Maruyama in conjunction with the machine learning-based diagnostic device taught by Maruchi.  One of ordinary skill would be motivated to do so in order to estimate and predict the trend of the state of the monitoring target apparatus more accurately (Maruyama: ¶ [0130]).


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on August 17, 2022) with respect to the rejections of the claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered but are not persuasive.
Regarding the rejection of the independent claims, Applicant presents arguments that Maruchi “discusses learning an anomaly detection model using measured data. However, Maruchi is silent at least with respect to detecting anomaly in the anomaly detection model” as claimed in the amended claim 1 and other independent claims.  Regarding rejections under 35 U.S.C. § 103, Applicant argues that “Miller and Maruyama, for example, merely note detecting anomalies in a system or a device that is a monitoring target, instead of anomalies in the model per se.”  Applicant further argues that “[e]ven assuming arguendo the summary value of observation values corresponds to the "statistical information of the input data" in the present application, the summary value of observation values does not (and cannot) correspond to "the statistical information of the output data from the learning model" of the present application.”
Regarding the presented arguments, the Examiner respectfully disagrees.  
In response to Applicant's argument that the cited references do not teach teach detecting an anomaly in a model per se, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, Maruchi teaches determining an anomaly degree (corresponding to the degree of abnormality in the claims) which indicates the degree of deviation of sample data (corresponding to the second output data in the claims) determined to be anomalous from normal data (corresponding to the first output data in the claims).  Maruchi further teaches that the anomaly degree also represents the probability that the diagnosis target is anomalous with respect to a threshold.  This corresponds to the limitation to “calculate a degree of abnormality indicating at least one of a degree of change in second statistical information that is obtained from the plurality of pieces of second output data with respect to the first statistical information” in the claim.  Although the intended use between the claimed invention and the teachings of Maruchi is different (i.e., detecting an anomaly in the learning model using two sets of input and output data vs. detecting an anomaly in measured data using known normal data), the structure of the methods taught by Maruchi are such that they could also be used to detect an anomaly in the learning model.  Therefore, it is maintained that Maruchi anticipates the limitations in the independent claims.
In response to Applicant's arguments regarding the rejections under 35 U.S.C. § 103 using the Maruchi and Maruyama references, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Dependent claims 5-6 recite limitations that the first statistical information is an arithmetic mean, a standard deviation, a median value, or a variance of the plurality of pieces of first output data (claim 5) and that the third statistical information is a mean value of the plurality of pieces of fourth statistical information (claim 6).  Maruyama teaches an abnormality detection method which includes calculating a “summary value” (i.e., a mean value and/or variation (such as standard deviation) for observation values.  When applied to the teachings of Maruchi, the combination of Maruchi and Maruyama would reasonably suggest to one of ordinary skill in the art that the calculation of an arithmetic mean, a standard deviation, a median value, or a variance of the sample data, the normal data and/or the anomaly degree taught by Maruchi can be performed.  Since the claims do not specify details pertaining to the specific “statistical information” represented by the individual first/second/third/fourth “statistical information” references, it is maintained that the combination of Maruchi and Maruyama teaches, using the broadest reasonable interpretation of the claims, the calculation of various statistical information pertaining to output data from the learning model as described in the claims.
Accordingly, claims 1, 3-4, and 7-11 are rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) and claims 2 and 5-6 are rejected under 35 U.S.C. § 103, as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113